In an action to recover damages for personal injuries, the plaintiff Stevie Burke appeals from so much of an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated July 24, 2007, as granted that branch of the motion of the plaintiff Christine Spikoski which was for summary judgment dismissing the counterclaim for indemnification or contribution asserted against her on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and, upon searching the record, awarded the defendants’ summary judgment dismissing the complaint insofar as asserted by him on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the appeal from so much of the order as granted that branch of the motion of the plaintiff Christine Spikoski, which was for summary judgment dismissing the counterclaim for indemnification or contribution asserted against her is dismissed, as the plaintiff Stevie Burke is not aggrieved by that portion of the order (see CELR 5511); and it is further,
*518Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The Supreme Court properly determined that the defendants were entitled to summary judgment dismissing the complaint insofar as asserted by the plaintiff Stevie Burke. The record demonstrated that Burke did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]).
Burke’s remaining contentions are without merit. Spolzino, J.E, Santucci, Miller, Dickerson and Eng, JJ., concur. [See 2007 NY Slip Op 32339 (U).]